

Exhibit 10.1
 
Execution version 11/18/10


REVOLVING LINE OF CREDIT AGREEMENT


This Revolving Line of Credit Agreement (this “Agreement”), dated as of November
18, 2010, is made by and between ENER1, INC., a Florida corporation (the
“Lender”), and THINK HOLDINGS AS, a Norwegian limited liability company (the
“Borrower”).


In consideration of the agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.           LINE OF CREDIT.  The Lender hereby agrees to establish a line of
credit (the “Credit Line”) for the Borrower in the aggregate principal amount of
Five Million U.S. Dollars (US$5,000,000) (the “Credit Limit”), subject to
adjustment as set forth in Section 5(ii).
 
2.           CREDIT LINE DOCUMENTATION. All sums advanced pursuant to the Credit
Line (each, an “Advance”) shall be documented by the Lender in Schedule I to
this Agreement, and the Lender shall forward a copy of Schedule 1 to the
Borrower each time the Lender makes amendments to Schedule 1.
 
3.           ADVANCES. The Borrower may request an Advance at any time during
the Draw Period (defined below) in minimum increments of US$100,000 (or the
remaining balance of the Credit Line, if less); provided, however, in no event
shall the Borrower be entitled to receive Advances that, in the aggregate, when
added to the amount of all previous Advances then outstanding, exceed the Credit
Limit.  The Borrower shall make requests for Advances by delivering to the
Lender a written notice specifying the amount of the requested Advance (a “Draw
Notice”).  On or before the fifth Business Day following the receipt by the
Lender of a Draw Notice, the Lender shall issue instructions for the delivery,
by wire transfer to an account specified by the Borrower in such Draw Notice, of
the amount of the Advance set forth in such notice.  The Lender may refuse to
make a requested Advance if (a) such Advance would exceed the Credit Limit as
described above, or (b) an Event of Default has occurred and is continuing.  The
Borrower may not submit a Draw Notice to the Lender more than once during any
period of 14 consecutive calendar days.
 
4.           INTEREST. All funds advanced pursuant to this Agreement shall bear
simple interest from the date on which each Advance is made until it is paid in
full at a rate of 12% per year, such year to consist, for the purpose of
calculating such interest, of 360 days.  Upon an Event of Default (defined
below) hereunder, the rate of interest shall be increased to the lesser of 18%
per annum or the highest rate permitted by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           REPAYMENT.


(i)           General.  Subject to the prepayment requirements under Section
5(ii), the Borrower shall repay to the Lender the entire outstanding principal
of and all unpaid interest accrued on the Credit Line on or before February 28,
2011 (the “Repayment Date”) or, if any such date is not a Business Day, on the
next succeeding Business Day. All payments received hereunder shall be applied
first to any costs or expenses incurred by the Lender in collecting such payment
or to any other unpaid charges or expenses due hereunder; second, to accrued
interest; and third, to principal.  The Borrower may prepay its indebtedness
hereunder at any time without penalty, in which case the Lender shall record the
amount of each such prepayment by appropriately annotating Schedule I to this
Agreement.  The Lender shall forward a copy of Schedule 1 to the Borrower after
each such annotation.


(ii)           Mandatory Repayment; Credit Limit Adjustment.  Pursuant to the
Security Agreement (as defined below), among the assets collateralizing this
Credit Line are 210 Think City A-306 electric vehicles (excluding batteries),
described further in the Security Agreement, and having a value of US$23,500 per
unit (each vehicle, a “Unit”).  Within five Business Days of the sale of
tranches of twenty-five (25) Units, the Borrower shall prepay its indebtedness
hereunder in an amount equal to the lesser of (x) the product of the number of
Units so sold and US$23,500 and (y) the total amount of indebtedness hereunder
outstanding at such time.  The Credit Limit shall also be reduced by an amount
equal to the product of the number of Units so sold and US$23,500, and such
reduction shall go into effect automatically and immediately upon such sale.


6.           USE OF FUNDS. The Borrower will use the funds it receives pursuant
to each Advance exclusively to fund expenses (including capital expenditures)
incurred in connection with its operations.
 
7.           OTHER OBLIGATIONS OF THE BORROWER. The Borrower shall be obligated
to the Lender as follows until the Borrower has performed all of its obligations
to the Lender under this Agreement:
 
(i)           To provide the Lender with a written notification of any Event of
Default immediately upon learning of it;


(ii)           To not incur any bank or similar debt financing without the
Lender’s prior consent;
 
(iii)           To not create, incur, assume or suffer to exist any lien on any
of its assets, whether now owned or hereafter acquired, except a security
interest in favor of the Lender and except purchase money liens and liens
granted to equipment lessors and lenders in connection with equipment leases and
financing; and
 
(iv)           To timely inform the Lender of any circumstances that may cause
any substantial increase in the obligations of the Borrower.


8.           SECURITY AGREEMENT.  The Borrower’s obligations under this
Agreement, including, without limitation, its obligation to make payments of
principal thereof and interest thereon, will be secured by all of the assets and
properties of the Think North America, Inc. a Delaware corporation and an
indirect subsidiary in the Borrower group of companies (the “Subsidiary”), and
their direct and indirect subsidiaries, pursuant to the terms of a security
agreement of even date herewith (the “Security Agreement”).
 
 
2

--------------------------------------------------------------------------------

 
 
9.           REPRESENTATIONS AND WARRANTIES. In order to induce the Lender to
enter into this Agreement and to make Advances on the terms specified herein,
the Borrower represents and warrants to the Lender as follows:
 
(i)           The Borrower is duly organized, validly existing, and in good
standing under the laws of Norway, and has all requisite power and authority to
carry on its business as now or proposed to be conducted.


(ii)          The Borrower has the authority and power to execute and deliver
this Agreement and to perform any condition or obligation imposed under the
terms hereof or thereof.  All necessary company action on the part of the
Borrower to authorize the execution, delivery and performance of this Agreement
has been taken and received.  No consent of any third party is required to the
execution, delivery and performance by the Borrower of its obligations under
this Agreement.


(iii)         The execution, delivery and performance of this Agreement by the
Borrower will not violate any provision of any applicable law, regulation,
order, judgment, decree, charter document, indenture, contract, agreement, or
other undertaking to which the Borrower is a party, or which is binding on the
Borrower or its assets, and will not result in the creation or imposition of a
lien on any of its assets.


10.         EVENTS OF DEFAULT.  The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:
 
(i)           Voluntary Bankruptcy or Insolvency Proceedings.  The Borrower
shall (a) apply for or consent to the appointment of a receiver, trustee,
liquidator, or custodian of itself or of all or a substantial part of its
property, (b) admit in writing its inability to pay its debts generally as they
mature, (c) make a general assignment for the benefit of any of its creditors,
(d) be dissolved or liquidated in full or in part, (e) commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (f) take any
action for the purpose of effecting any of the foregoing.


(ii)           Involuntary Bankruptcy or Insolvency Proceedings. The Borrower
seeks the appointment of a receiver, trustee, liquidator or custodian of the
Borrower or of all or a substantial part of its property, or an involuntary case
or other proceedings seeking liquidation, reorganization, or other relief with
respect to the Borrower or the debts thereof under any bankruptcy, insolvency,
or other similar law or hereafter in effect shall be commenced.


(iii)         Failure to Pay Loan Amount when Due.  The Borrower fails to pay
the entire principal amount of and accrued interest on the Credit Line on the
Repayment Date.


 
3

--------------------------------------------------------------------------------

 
 
(iv)           Breach of Representations and Warranties.  Any representation,
warranty or statement made or deemed to be made by the Borrower in this
Agreement or in any notice or other document, certificate or statement delivered
by it pursuant to or in connection herewith proves to have been incorrect or
misleading in any material respect when made or deemed made and such defect may
be, in the reasonable opinion of the Lender, prejudicial to the interests of the
Lender.


(v)           Cross Defaults.  The Borrower or any of its subsidiaries or
affiliates fails to pay when due any bank indebtedness exceeding US$10,000.
 
(vi)           Breach of Agreement.  The Borrower fails to perform or breaches
any other provision of this Agreement, and such failure to perform or other
breach remains uncured ten days after the Lender sends notice to the Borrower.
 
If an Event of Default occurs, the Lender may demand immediate repayment of all
amounts due under this Agreement, in addition to any other remedies at law or
equity.
 
11.           [COMMITMENT FEE / ADVANCE FEE]. To be Discussed.
 
12.           CERTAIN DEFINITIONS. For purposes of this Agreement, “Business
Day” means any day other than a Saturday, Sunday or other day on which the New
York Stock Exchange or commercial banks in the city of New York or Oslo are
permitted or required by law to close; and “Draw Period” means the period
beginning on the date of this Agreement and ending at 5:00 p.m., Eastern Time,
on January 31, 2011.
 
13.           SEVERABILITY.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that in such case the parties shall negotiate
in good faith to replace such provision with a new provision which is not
illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.
 
14.           INJUNCTIVE RELIEF.  The Borrower acknowledges and agrees that a
breach by it of its obligations hereunder will cause irreparable harm to the
Lender and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the Lender shall be entitled to an injunction restraining
any breach and requiring immediate and specific performance of such obligations
without the necessity of showing economic loss or the posting of any bond.
 
15.           GOVERNING LAW; JURISDICTION. This Agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City and County of New York for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.
 
 
4

--------------------------------------------------------------------------------

 
 
16.           NOTICES.  Any notice, demand or request required or permitted
hereunder shall be in writing and shall be deemed delivered (i) when delivered
personally or by verifiable facsimile transmission, unless such delivery is made
on a day that is not a Business Day, in which case such delivery will be deemed
to be made on the next succeeding Business Day, (ii) on the next Business Day
after timely delivery to an overnight courier and (iii) on the Business Day
actually received if deposited in the U.S. mail (certified or registered mail,
return receipt requested, postage prepaid), addressed as follows:
 
(a)           If to the Borrower:


Think Holdings AS
Rolfsbuktveien 4F, NO-1364 Fornebu, Norway
Attn: The Chief Executive Officer
Tel: + 47 800 61 000
Fax: + 47 21 61 02 01


 
(b)
If to the Lender:



Ener1, Inc.
1540 Broadway, Suite 25C
New York, NY 10036
Attn: Charles Gassenheimer
Tel: 212-920-3500
Fax: 212-920-3510


or as shall be designated by such party in writing to the other parties hereto
in accordance with this Section 16.


17.           ATTORNEYS’ FEES.  In the event of a dispute between the parties,
the prevailing party shall be entitled to all reasonable attorneys’ fees and
costs incurred in connection with any trial, arbitration, or other proceeding as
well as all other relief granted in any suit or other proceeding.
 
18.           ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof, superseding all
prior agreements or understandings, whether written or oral, between the
parties. No amendment, modification or other change to this Agreement or waiver
of any agreement or other obligation of the parties under this Agreement may be
made or given unless such amendment, modification or waiver is set forth in
writing and is signed by each of the parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
19.           REMEDIES AND WAIVERS.  No failure by the Lender to exercise, and
no delay in exercising, any right or remedy under this Agreement will operate as
a waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.  The rights, powers, remedies and privileges provided in this
Agreement are cumulative and not exclusive of any rights, powers, remedies and
privileges provided by law.
 
20.           U.S. DOLLAR DENOMINATED. Except where specifically provided
otherwise, all transactions herein shall be in U.S. Dollars.
 
21.           COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement. This Agreement may be
executed and delivered by e-mail or facsimile transmission.
 
22.           SUCCESSORS AND ASSIGNS.   The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Lender may transfer all or
part of its rights and obligations hereunder without any prior notice to the
Borrower. Upon such transfer, the rights and obligations of the Lender hereunder
so transferred shall be assigned automatically to the transferee thereof, such
transferee shall thereupon be deemed to be a party to this Agreement as though
an original signatory hereto, and the Lender (as transferor) shall be released
of all liability or obligation in connection with this Agreement arising after
such assignment.  The Lender shall provide the Borrower with written notice of
any such transfer and the name and address of such transferee promptly upon such
assignment.
 
23.           USURY.  This Credit Line is subject to the express condition that
at no time shall the Borrower be obligated or required to pay interest hereunder
at a rate which could subject the Lender to either civil or criminal liability
as a result of being in excess of the maximum interest rate which the Borrower
is permitted by applicable law to contract or agree to pay.  If by the terms of
this Credit Line, the Borrower is at any time required or obligated to pay
interest hereunder at a rate in excess of such maximum rate, the rate of
interest under this Credit Line shall be deemed to be immediately reduced to
such maximum rate and the interest payable shall be computed at such maximum
rate and all prior interest payments in excess of such maximum rate shall be
applied and shall be deemed to have been payments in reduction of the principal
balance of this Credit Line.
 
24.           HEADINGS.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
[Signature Pages to Follow]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Line of Credit
Agreement as of the day and year first above written.
 
ENER1, INC.
 
THINK HOLDINGS AS
         
By:
/s/ Jeffrey Seidel
 
By:
/s/ Barry L. Engle
 
Jeffrey Seidel
   
Name: Barry L. Engle
 
Chief Financial Officer
   
Title:  CEO

 
 
7

--------------------------------------------------------------------------------

 